Exhibit 10.07

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

GRAPHIC [g136941ko01i001.jpg]

 

TVN — CSB ADULT VOD SERVICES AGREEMENT

 

This agreement (the “Agreement”), dated as of April 8, 2010 (the “Effective
Date”), is entered into by and between COLORADO SATELLITE BROADCASTING, INC., a
Colorado corporation (“CSB”), with offices located at 7007 Winchester Circle,
Suite 200, Boulder, CO 80301, and TVN ENTERTAINMENT CORPORATION, a Delaware
corporation doing business as Avail-TVN (“TVN”), with offices located at 15301
Ventura Boulevard, Building E, Suite 3000, Sherman Oaks, CA 91403 (each, a
“Party” and collectively, the “Parties”).

 

WHEREAS, CSB is the producer, owner, license holder and/or distributor of
entertainment programming, and wishes to distribute certain programming to
owners/operators of cable, telco, and DBS systems and other systems which
distribute video programming to subscribers/customers for use on a
video-on-demand basis;

 

WHEREAS, TVN is engaged in the business of, among other things, acquisition,
delivery and management (e.g., encoding, asset and platform management, and
digital file transport) of video grade digital files for use in video
distribution systems offering content on a VOD basis, as well as sales and
licensing of VOD programming offerings to Operators;

 

WHEREAS, the Parties are parties to that certain LICENSING, ENCODING AND
TRANSPORT AGREEMENT FOR VIDEO ON DEMAND (VOD) dated April 1, 2003, as amended by
that certain AMENDMENT TO LICENSING, ENCODING AND TRANSPORT AGREEMENT FOR VIDEO
ON DEMAND dated June 29, 2007 (together with any other existing agreements
between TVN and CSB, and any  agreements between CSB and Avail Media, Inc., the
“Prior Agreements”), and wish to enter into a new agreement for the continued
provision of services by TVN to CSB for [***] Content (defined below) under the
terms and conditions of this Agreement, which, together with the [***] Content
Agreement (defined below) shall collectively supersede and replace the Prior
Agreements as of the Effective Date; and

 

NOW, THEREFORE, in consideration of the premises and the mutual and several
promises contained herein, TVN and CSB hereby agree to the following terms and
conditions:

 

1.              DEFINITIONS.  Capitalized terms used in this Agreement shall
have the meanings set forth below, unless otherwise defined in this Agreement.

 

1.1                               “A La Carte” means the offering of a VOD
program to customers/subscribers on a [***] basis.

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

1.2                               “[***] Content” and “[***] Programming” mean
programming that consists of [***] content commonly referred to or recognized 
as rated [***], including without limitation programming commonly referred to or
recognized  as [***], but not including [***] Content.

 

1.3                               “Agreement” has the meaning set forth in the
first paragraph above.

 

1.4                               “Authorized Systems” means those TVN Systems
that are authorized by CSB (or TVN, subject to Section 2.2 below) to receive the
VOD Titles that comprise a specified VOD Package.

 

1.5                               “[***]” or “[***]” is defined in Section 5.2.1
below.

 

1.6                               “Carriage Agreement” means the agreement
(whether between TVN and an Operator, or CSB and an Operator) governing the
terms for carriage of the CSB VOD Service.

 

1.7                               “Content Provider Requirements” or “CPR” means
that set of specifications, processes and procedures published and updated by
TVN from time to time, which content providers must follow.

 

1.8                               “CSB Direct Licensee” means an Operator who
licenses the CSB VOD Service via a Carriage Agreement between that Operator and
CSB.

 

1.9                               “CSB VOD Affiliate” means an Operator who
carries the CSB VOD Service either as a TVN Sublicensee or as a CSB Direct
Licensee.

 

1.10                         “CSB VOD Service” means the collection of all of
CSB’s VOD [***] Programming services and encompasses all [***] Programming
distributed by CSB for use on a VOD basis.

 

1.11                         “Delivery Carve-out Operators” is defined as [***].

 

1.12                         “Distribution System” means the plant, system,
mechanism or other means that is used to distribute multichannel video
programming to subscribers.

 

1.13                         “FOD” means the offering of a program to VOD
Enabled Subscribers on a free on demand basis (i.e., with no associated
charges).

 

1.14                         “Gross Revenues” is defined as [***].

 

1.15                         “Group 1 Operators” is defined as all Operators
except for [***].

 

CSB Adult VOD Services Agreement

TVN CONFIDENTIAL

 

2

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

1.16                         “Group 2 Operators” is defined as the following
Operators: [***].

 

1.17                         “Law”, for purposes hereof, means all laws,
statutes, ordinances, codes, regulations, rules, orders, judgments, rulings,
writs, injunctions, court and administrative decrees and other requirements
imposed by any court, administrative agency or commission, governmental
franchising or licensing authority or other governmental authority or
instrumentality, whether local, state or federal and other pronouncements having
the effect of law of any such entity or any other laws or reported decisions of
any court thereof, including principles of common law.

 

1.18                         “[***] Content” or “[***] Programming” means
programming that depicts [***] which do not include [***].

 

1.19                         “Metadata” means descriptive data associated with a
VOD Title, which may vary in depth from merely identifying the associated
Package, title or information to populate an electronic program guide, to
providing a complete index of different scenes in a movie or providing terms
detailing how the VOD Title and/or associated VOD Package may be displayed,
copied, or sold, and, for the purposes of this Agreement, it shall conform to
[***] specifications (and updates thereto as specified by TVN).

 

1.20                         “Minimum Terms” is defined in Section 8.1 below.

 

1.21                         “[***]” is defined in Section 9.1.2 below.

 

1.22                         “Monthly Transmission Planner” or “MTP” means the
list of VOD Titles that CSB plans to distribute for a particular month, the
template for which is provided in the CPR.

 

1.23                         “Net Revenues” is defined as [***].

 

1.24                         “Operational Requirements” is defined in
Section 3.4.5 below.

 

1.25                         “Operator” means the entity that, directly or
indirectly, owns or controls one or more Distribution System(s).

 

1.26                         “Party” or “Parties” is defined in the first
paragraph of this Agreement.

 

1.27                         “Pre-Existing TVN Sublicensees” means Operators who
are TVN Sublicensees as of [***], as identified in Schedule D.

 

1.28                         “Pre-Existing CSB Direct Licensees” means Operators
who are CSB Direct Licensees as of [***], as identified in Schedule D.

 

3

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

1.29                         “Provider Remote Interface” or “PRI” is defined in
Section 5.6 below.

 

1.30                         “Reserve Capacity” means transport capacity that
TVN has reserved for the CSB VOD Service, which TVN will make available for the
VOD Titles.

 

1.31                         “[***]” means the [***] of [***] payable by an
Operator to the entity (either TVN or CSB) licensing the CSB VOD Service to such
Operator.

 

1.32                         “SVOD” means a package of programming offered to
VOD Enabled Subscribers where, [***], the subscriber can watch [***] with “on
demand” functionality over a set period of time as often as desired on a [***]
basis.  “SVOD Subscriber” and “SVOD Subscription” means a VOD-Enabled Subscriber
who [***] for access to such [***] offered on [***] basis, as the context may
require.

 

1.33                         “Term”, “Initial Term” and “Renewal Term” are
defined in Section 13.1 below.

 

1.34                         “Territory” means the United States, Bermuda, the
various nations located in the Caribbean Sea, and the territories and
possessions of each.

 

1.35                         “TVN Affiliate Agreement” means the agreement
between TVN and an Operator pursuant to which TVN delivers VOD programming to
the Operator, and the Operator makes such VOD programming available to its VOD
Enabled Subscribers via its VOD Servers.

 

1.36                         “TVN Equipment” means the receiving and/or
management equipment (i.e., hardware and/or software) that is owned or otherwise
configured and managed remotely by TVN, including, without limitation revisions
and upgrades thereto, which is used by TVN in connection with the delivery
and/or management of VOD programming, and which is located in the facilities of
Operators.

 

1.37                         “TVN Sublicensee” means an Operator who sublicenses
the CSB VOD Service via a Carriage Agreement between such Operator and TVN.

 

1.38                         “TVN System” means a Distribution System which is
(i) owned or operated by  a cable,  local exchange carrier (LEC) or long
distance carrier of telephony and/or telecommunications services (including,
without limitation, [***]), a company providing video programming via internet
protocol, and/or a DBS Operator, (ii) located or operating in the Territory, and
(iii) served by a VOD receive site(s) where the TVN Equipment is deployed.

 

1.39                         “[***] Systems” means the Distribution Systems
owned and operated by [***].

 

4

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

1.40                         “Video On Demand” or “VOD” means the distribution
of video programming on an “on demand” basis, such that a VOD Enabled Subscriber
can select a program, and begin viewing the program [***], including on [***]
basis, as applicable.

 

1.41                         “VOD Distribution Services” means the collection of
services offered by TVN for the acquisition, delivery and management (e.g.,
encoding, asset and platform management, and digital file transport) of [***]
files for use in Distribution Systems.

 

1.42                         “VOD Enabled Subscriber” means any person or entity
who has the capability to receive VOD programming through or from a Distribution
System.

 

1.43                         “VOD Package” refers to the mapping or routing
structure through which VOD programming is delivered [***] to Operators, where
each VOD Package is comprised of VOD Titles which have a common:  (i) Provider
Content Tier, (ii) unique distribution site list reachable via a common
multicast pitch, and (iii) unique package parameters (e.g., poster art format
and codec); and where each new VOD Package requires a setup process in order to
set and coordinate the package parameters with the local system configurations
at the relevant Operators prior to TVN delivering VOD programming as part of
that VOD Package.

 

1.44                         “VOD Program” means each separate piece of [***]
Content for which CSB owns, controls, manages, or licenses the VOD rights, or is
otherwise a part of the CSB VOD Service, including without limitation ancillary
or related content (e.g., promotional or other supporting programming) which is
otherwise a part of the CSB VOD Service.

 

1.45                         “VOD Server” means the hardware and software
system(s) that ingests VOD programming directly or indirectly from the TVN
Equipment and facilitates or enables playback of VOD programming, and which
is/are located at the VOD receive site(s) of Operators.

 

1.46                         “VOD Services Provider” or “VSP” means a company
that provides digital file transport of VOD programming to Operators, such as
[***].

 

1.47                         “VOD Title” means each [***] version of a VOD
Program.  A VOD Title has an associated [***].  Each [***] for the [***] VOD
Program constitutes a [***] VOD Title.  For example, [***].  A VOD Title may
also be referred to in this Agreement as a “file”.

 

2.              GRANT OF RIGHTS

 

2.1                               Authorized Systems.  CSB hereby grants to TVN
the non-transferable, non-assignable, limited license to deliver VOD Titles to
the Authorized Systems for

 

5

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

the applicable VOD Package(s), as identified in Schedule A, which Schedule is
incorporated herein by reference and which may be expanded by CSB (or by TVN
under Section 2.2 below) from time to time to include additional Authorized
Systems.  Notwithstanding the foregoing or any other provision set forth in this
Agreement, under no circumstances shall TVN designate a Delivery Carve-Out
Operator to be an Authorized System unless approved in advance by CSB.  With
respect to adding Authorized Systems, in order for a Distribution System to be
considered an Authorized System(s) for a particular VOD Package(s) (such
Distribution Systems referred to herein as “Authorized Systems”): (i) CSB shall
provide TVN with written notice that CSB has authorized such Distribution System
to receive the applicable VOD Package(s) (or if TVN is authorizing the
Distribution System, then TVN shall notify CSB of such in accordance with
Section 2.2 below), and (ii) the Operator of such Distribution System(s) shall
provide authorization to TVN for delivery of the VOD Titles comprising the
applicable VOD Package(s) to such Distribution System(s), at which time Schedule
A shall be deemed automatically amended to include such Distribution System as
an additional Authorized System(s).  TVN will add such Authorized Systems to its
multicast delivery for the applicable VOD Package(s) no later than ten
(10) business days from receipt of such authorizations.  A list of existing
Authorized Systems and VOD Packages as of the Effective Date can be found in the
PRI toolset, which will be updated throughout the Term to reflect the latest
list of Authorized Systems.

 

2.2                               TVN’s Rights to Sublicense the CSB VOD
Service.  CSB hereby grants to TVN the rights to sub-license the CSB VOD Service
to Operators, subject to the terms set forth in Section 8 below (Sublicensing
and Standard Terms).  The applicable systems of the TVN Sublicensees shall be
deemed Authorized Systems under Schedule A, which Schedule shall be
automatically amended to include such systems upon the commencement of the
applicable sublicense.  TVN will keep CSB apprised in writing (including e-mail)
and reasonably in advance of all TVN Sublicensees that TVN adds to Schedule A
under this section.

 

2.3                               Ownership of Program Copyrights.  TVN
acknowledges that, as between TVN and CSB, the copyrighted material, trademarks,
service marks, and other intellectual property included in the VOD Programs,
including the names of the VOD Programs, are the property of CSB (or its
suppliers) and that TVN has not and shall not acquire any proprietary rights
therein by reason of this Agreement.

 

2.4                               Reservation of Rights.  CSB reserves all
rights in and to the VOD Programs and other intellectual property of CSB for its
own use, except for the specific rights that are expressly granted to TVN under
this Agreement.

 

6

--------------------------------------------------------------------------------


 

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

3.              CSB OPERATIONAL REQUIREMENTS

 

3.1                               VOD Title Selection and VOD Packages.  CSB
shall, in CSB’s sole discretion, determine the VOD Programs and VOD Titles that
it makes available as part of the CSB VOD Service and each of the VOD Packages
offered thereunder. CSB may launch additional VOD Packages during the Term by
providing TVN with [***] written notice.

 

3.2                               Content Provider Requirements.  CSB
acknowledges that TVN’s role as a VOD distributor requires programming
distributed by TVN to be compliant with TVN’s Content Provider Requirements (the
“CPR”) and applicable Operator specifications. CSB shall comply with the CPR and
any modifications made thereto; provided that (i) CSB will not be required to
comply with any new or revised terms to the CPR until [***] receipt of such
modifications to the CPR, and (ii) any amended requirements in the CPR that are
applicable to CSB will be [***] applied to all other Adult Content VOD networks
using TVN for their VOD distribution.

 

3.3                               Monthly Transmission Planner.  [***] prior to
the first day of each month during the Term, CSB shall provide to TVN a Monthly
Transmission Planner (the “MTP”), as described in the CPR, setting forth CSB’s
needs for the applicable month, including, for each VOD Title to be distributed
by TVN in such month: [***].  In the event that CSB has not provided an MTP to
TVN [***] prior to the beginning of the applicable month, unless waived in
writing by TVN, CSB will pay TVN the MTP late fee described in Subsection 2.3 of
Section D of Schedule C.

 

3.4                               Delivery of Titles to TVN.

 

3.4.1                      Delivery and Timing.  CSB shall deliver to TVN [***]
(i) the VOD Programs and/or VOD Titles and (ii) all associated Metadata, each in
accordance with the then-current CableLabs specification and TVN’s CPR, at least
twenty-one (21) days in advance for pre-encoded VOD Titles, and thirty (30) days
in advance for VOD Titles requiring TVN encoding or transcoding, of each
applicable VOD Title’s exhibition start date as that date is set forth in the
applicable Metadata.

 

3.4.2                      Qualification.  CSB may deliver to TVN VOD Titles
that have been pre-encoded in-house by CSB or by a third party authorized by CSB
(each such third party encoding provider, a “Third Party Encoder”), provided
that CSB or such third party has successfully completed TVN’s pre-qualification
process (used to verify compliance with TVN and industry standards, and is
consistently applied) for each unique codec, bitrate, and collection of encoder
settings used in the encoding of the VOD Titles prior to TVN providing the VOD
Distribution Services with respect to such VOD Titles.  It is acknowledged that
as of the Effective Date, CSB has

 

7

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

been qualified as an encoder for [***].  CSB acknowledges that in the event it
intends to distribute VOD Titles encoded at other bitrates, in other codecs, or
with alternative encoder settings, CSB would need to be re-qualified prior to
providing such VOD Titles. For the qualification of any Third Party Encoder, CSB
shall pay TVN a Third Party Encoder Qualification Fee as set forth in Section C
Subsection 1.3 of Schedule C.

 

3.4.3                      Delivery of Pre-Encoded Content.  Any entity
delivering pre-encoded VOD Titles to TVN shall (i) deliver the pre-encoded VOD
Titles via a TVN-approved FTP site, and (ii) be responsible for generating a
verifiable date and timestamp for the complete transfer of all pre-encoded VOD
Titles to TVN.  CSB shall also ensure that the encoding rate used for any
pre-encoded HD VOD Titles complies with the requirements of each applicable
Authorized System.

 

3.4.4                      Closed Captioning and Other Authorized System
Requirements.  CSB shall ensure that each VOD Program and VOD Title delivered to
TVN hereunder is in compliance with the closed captioning requirements and any
other requirements (and any exceptions thereto) of the applicable Authorized
Systems.

 

3.4.5                      Delivery Errors.  In the event that VOD Programs or
VOD Titles are received by TVN out of compliance with the operational
requirements described in this Section 3.4 (the “Operational Requirements”) on a
frequent or repeated basis, it shall be considered a “Delivery Error.”  In such
case, TVN will promptly inform CSB, and give CSB an opportunity to respond and
address the issue.  If the Delivery Error(s) continue, or in the event that TVN
is compelled to perform quality control (“QC”) activities due to such prior
repeated non-compliance, TVN may charge and CSB will pay the applicable Delivery
Error fee; it being understood that QC activities will only be performed until
TVN reasonably ascertains that the applicable Delivery Errors have been
satisfactorily addressed.

 

4.              ADDITIONAL ADULT CONTENT PROVIDER CONSIDERATIONS

 

4.1.                            Editing Standards.  CSB shall ensure that all
VOD Titles delivered to TVN pursuant to this Agreement shall be limited to [***]
editing standards, as commonly understood in the cable television industry, and
appropriately classified, consistent with the following editing standards:

 

4.1.1.                   With respect to the editing standard currently known as
“[***]”,  the VOD Titles may depict [***]; however, [***] VOD Titles shall not
depict [***].

 

8

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

4.1.2.                   With respect to the editing standard currently known as
“[***]”, the VOD Titles may depict [***]; however, “[***]” VOD Titles shall not
depict [***].

 

4.1.3.                   With respect to the editing standard currently known as
“[***]”, the VOD Titles may depict [***]; however, “[***]” VOD Titles shall not
depict [***].

 

4.1.4.                   With respect to the editing standard currently known as
“[***]”, the VOD Titles may depict [***].

 

4.2.                            Restricted Content.  CSB shall not deliver to
TVN any VOD Title that depicts [***].  CSB assumes all responsibility for
ensuring that the VOD Titles comply with this Section 4.2 and Section 4.1 above.

 

4.3.                            Additional CSB Responsibilities.  CSB shall be
responsible for all of the following:

 

4.3.1.                   Obtaining clearances of all necessary rights and
licenses with respect to the production, distribution, and exhibition of all VOD
Titles to be distributed under this Agreement; and

 

4.3.2.                   Ensuring that all VOD Titles made available as part of
the CSB VOD Service comply with the requirements of each CSB VOD Affiliate(s),
including compliance with all ratings/classifications/editing standards and
restrictions and all rules regarding title naming and use of restricted words;
and ensuring that the VOD Titles are appropriately classified and comply with
all Laws and government regulations (including labeling, recordkeeping and other
compliance with 18 U.S.C. Sections 2257 and 2257A, to the extent required
thereunder), and obtaining approvals from any applicable governing bodies and
review boards.

 

4.4.                            Operator Guidelines and Right to Reject. 
Operators may reject (and therefore not offer to their subscribers) any VOD
Title(s), and nothing herein may be interpreted to require such offering of any
VOD Title(s).  CSB may provide, in its sole discretion, alternative VOD Titles
for any rejected ones.  In addition, CSB shall ensure that its standards and
practices guidelines (the “Guidelines”), used in association with production and
distribution of the VOD Titles comprising the CSB VOD Service, include, at a
minimum, guidelines that ensure compliance with (i) all applicable Laws,
rules and regulations and the editing standards described in Sections 4.1, 4.2
and 4.3 above, and (ii) the naming convention and any other rules enacted by
each applicable Operator with respect to [***] Content.  CSB shall provide TVN
with a copy of the Guidelines prior to the Effective Date and within [***] of
any material updates or modifications thereto.  Should any

 

9

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

VOD Title materially fail to conform to the Guidelines, or this Agreement, in
TVN’s reasonable judgment, TVN may refuse to deliver the non-conforming VOD
Title.  Should a determination be made by either TVN and/or an Operator that a
delivered VOD Title is materially non-conforming or an Operator does not want to
distribute a VOD Title because of its concerns about community standards, either
TVN and/or the affected Operator may delete the VOD Title(s) at issue from the
applicable Equipment and/or VOD Server(s).  Any failure to delete or not
distribute the non-conforming or other applicable VOD Title(s) shall not relieve
CSB of its obligations under this Agreement.

 

5.              TVN’S VOD DISTRIBUTION SERVICES

 

5.1                               VOD Distribution Services.  TVN shall provide
the VOD Distribution Services set forth on the attached Schedule B.

 

5.2                               Encoding Services.  Should CSB require
encoding services in the future, TVN provides encoding services as follows:

 

5.2.1                      For [***].

 

5.2.2                      For [***].

 

5.2.3                      For [***].  For any [***]; provided that TVN will
support applicable Operator encoding rate requirements which may differ from
this rate, provided that any such alternative rates are (i) agreed to in writing
between CSB and the applicable Operator and (ii) communicated by CSB to TVN
prior to TVN performing encoding; provided further that TVN shall not be
required to encode [***] VOD Programs at more than [***] encoding rates across
the CSB VOD Titles in any given [***] (for example, [***], TVN will not be
required to accommodate CSB’s request to encode at any additional [***] encoding
rates in that [***]).  CSB shall be responsible for ensuring that any
alternative [***] encoding rate complies with the requirements of each
applicable Authorized System.

 

5.2.4                      For other VOD encoding specifications, the Parties
will negotiate in good faith the terms under which TVN may provide such other
encoding services.

 

5.3                               TVN Delivery of Titles.

 

5.3.1                      For all VOD Programs and/or VOD Titles delivered to
TVN in accordance with the Operational Requirements, TVN will deliver the
applicable VOD Titles and the associated Metadata to the TVN Equipment at the
applicable Authorized Systems, pursuant to the terms and conditions of

 

10

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

this Agreement and in accordance with TVN’s multicast delivery, in advance of
each applicable VOD Title’s exhibition start date.

 

5.3.2                      TVN will ensure the VOD Titles are delivered to the
TVN Equipment and made ready for hand-off to the VOD Server at the Authorized
Systems; provided, however, that TVN shall not be responsible for delivery to
any Authorized System which is unwilling or unable to accept the VOD Titles or
has disabled the TVN Equipment, due to reasons outside the immediate control of
TVN.

 

5.3.3                      TVN shall perform a Metadata quality control (“QC”)
review against the XML files provided by CSB to verify that the Metadata is
compliant with [***] and the CPR and will communicate any errors to CSB in a
timely manner.  TVN shall make no editorial changes to any CSB Metadata.

 

5.3.4                      In the event that TVN does not, in all material
respects,  meet all of the requirements of Sections 3.5.1 and 3.5.2 on a [***]
basis and fails to cure the same [***] after notice of such failure to TVN, and
such performance issues are not due to the acts or omissions of CSB or the
Authorized Systems or due to an un-communicated or mutually agreed upon change
in formats or standards or other reasons outside of the immediate control of
TVN, it shall be considered a material breach of this Agreement.

 

5.4                               Operator Instructions.  If TVN is notified by
an Operator to not deliver one or more VOD Titles to one or more of its systems,
TVN shall notify CSB of such instructions promptly, and will comply with such
instructions until such time that Operator notifies TVN otherwise.  Nothing
herein shall require TVN to violate its obligations set forth in a TVN Affiliate
Agreement.

 

5.5                               Requests Outside of Normal Operational
Processes.  Should CSB request TVN to encode and/or deliver a VOD Title other
than as outlined in the Operational Requirements, TVN will, in its sole
discretion, determine if it can meet CSB’s request.

 

5.6                               Provider Remote Interface.  During the Term,
TVN will provide CSB access to TVN’s web-based asset management toolset, the
Provider Remote Interface (“PRI”), through which CSB will be able to view asset
states and delivery confirmations.

 

5.7                               Centralized Storage.  As an optional service,
TVN will provide near-line centralized storage of VOD Titles at TVN’s facility
at the rate set forth in Section 1 of Section C of Schedule C.  CSB shall notify
TVN in writing of its desire to utilize this option on a [***] basis.

 

11

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

6.                                      RESERVE CAPACITY

 

6.1                                 Reserve Capacity.  TVN will initially
reserve [***] transport capacity each [***] for the CSB VOD Titles (the “Reserve
Capacity”).  CSB may increase (or decrease) the Reserve Capacity by providing
[***] written notice to TVN, in which case the [***] (as set forth in
Section 9.1.2) shall [***].  TVN shall not refuse any Reserve Capacity requests
made by CSB during the Term, provided that CSB has provided [***] written notice
of any such increase to the Reserve Capacity.

 

7.                                      CSB’S USE OF TVN’S VOD DISTRIBUTION
SERVICES

 

7.1                                 Encoding Services.  It is acknowledged that
as of the Effective Date CSB encodes its VOD Titles itself “in-house”.  In the
event that CSB decides to outsource some or all of its encoding/transcoding work
in the future, it may, in its sole election, use TVN; or a Third Party Encoder
in accordance with Section 3.4, provided that such Third Party Encoder is able
to meet the Operational Requirements.

 

7.2                                 Transport Services.  CSB shall use TVN’s
transport services for all delivery of VOD Titles to TVN Systems in the
Territory (including the [***] Systems at such time as all VOD systems
comprising the [***] Systems become TVN Systems), subject to the following
permitted exceptions:

 

7.2.1                        Carve-Out Operators:  [***].

 

7.2.2                        [***] Systems:  [***].

 

7.2.3                        Hospitality Network:  [***].

 

7.3                                 Scope.  This Agreement contemplates that the
VOD Titles will be offered on [***] basis only with [***].  In the event that
the Parties agree to include [***] content in the VOD Titles or otherwise within
the CSB VOD Service offered to Group 1 Operators only, the Parties will
negotiate how the Parties will share the [***] attributable to such [***],  with
it being understood that any such [***] between CSB and TVN will be based upon
[***] received by CSB from such [***], [***].  In the event that CSB wishes to
offer the VOD Titles to Group 1 Operators (i) under a different business model,
such as on [***] basis, with [***], or (ii) as part of a broader relationship
with one or more Operator(s) whereby CSB gains carriage of its VOD Titles in
exchange for [***], the Parties hereto shall negotiate in good faith with
respect to such additional or revised terms to this Agreement with respect to
such VOD Titles as may be mutually agreed upon in writing (including by
confirmed email) in order for TVN to provide distribution for such VOD Titles
under such new business model.  Notwithstanding anything to the contrary
contained in this Agreement, the Parties acknowledge that this

 

12

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

Agreement does not apply to content other than [***] Content or ancillary or
supporting programming which is [***] and otherwise a part of the CSB VOD
Service (e.g., trailers or other content promoting the VOD Titles).

 

8                                         LICENSING, STANDARD TERMS, AND
AFFILIATE SALES

 

8.1.                              TVN Sublicensing Rights.  TVN shall have the
right to sublicense the CSB VOD Service (including each of the VOD Packages
offered by CSB) to (i) Pre-existing TVN Sublicensees and (ii) any Operator who
at the commencement of such sublicense is not licensing the CSB VOD Service
directly from CSB; provided that, unless otherwise mutually agreed, TVN will not
sublicense the CSB VOD Service to an Operator for a [***] of less than [***]
(the “Minimum Terms”).

 

8.2.                              Pre-existing Licensing Relationships.  It is
acknowledged by the Parties that, as of the Effective Date, TVN sublicenses the
CSB VOD Service to certain Operators, and CSB licenses the CSB VOD Service
directly to other Operators.  A list of Pre-existing TVN Sublicensees and
Pre-existing CSB Direct Licensees is shown on Schedule D.  The Parties agree
that neither Party will actively pursue direct licensing agreements for the CSB
VOD Service with Operators who at such time license the CSB VOD Service from the
other Party, unless otherwise mutually agreed.

 

8.3.                              Sales Coordination.  TVN and CSB will use
[***] efforts to conduct [***] sales calls or meetings to provide status
updates, share market feedback, and coordinate efforts.  In addition to the
foregoing, TVN shall, subject to confidentiality obligations with Operators,
content providers, and/or other business partners/customers, confer in person,
by e-mail  or by telephone at such time as it is notified by  an Operator, other
than a Group 2 Operator or a Delivery Carve-out Operator, that such Operator:
(i) intends to drop CSB or intends to reduce the [***] Programming it receives
from CSB; or (ii) is creating or changing category menu structures or pricing,
in a manner which affects CSB.

 

8.4.                              Additions to the CSB VOD Service and
Additional Packages.  In the event that CSB launches any new VOD Packages or
otherwise expands the CSB VOD Service, CSB shall communicate such
modifications/additions, and provide any marketing materials and related
details, to TVN’s affiliate sales team [***] prior to launch, so TVN can support
such new VOD Packages at TVN Sublicensees.

 

8.5.                              Additional Affiliate Sales Considerations.

 

8.5.1.                     Subject to Section 8.5.2 and also to the notification
requirements of Section 8.3, TVN will use [***] efforts to promote CSB’s [***]
Content to cable Operators to a similar extent that it promotes competitive
[***] Content.

 

13

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

8.5.2.                     TVN will not encourage Operators to cease carrying or
reduce the volume of CSB VOD Titles they carry on their Distribution Systems and
shall use reasonable efforts to discourage Operators from doing so.  To the
extent that TVN is notified by an Operator that such Operator is seeking to
increase the amount of [***] Programming they make available, TVN will ensure
that such Operator has been made aware of the various VOD offerings available
through CSB, and CSB agrees to make available enough [***] Programming on an
ongoing basis to fill any carriage opportunities that arise from such
activities.  In addition, at Operators where TVN (as opposed to the Operator)
controls what [***] content is carried, TVN will not remove or reduce the volume
of CSB VOD Titles carried by such Operator(s).

 

8.6.                              Linear Channel Opportunities.  For Operator
systems in which TVN secures carriage of a local playback linear PPV [***]
channel (i.e., the Operators receives VOD Titles via the TVN platform, then
plays back a linear channel comprised of those Titles, such channel a “Local
Playback Channel”), the first such Local Playback Channel offered and licensed
to an Operator by TVN will be comprised [***] of CSB VOD Titles, unless the  CSB
Local Playback Channel or the terms which CSB is willing to accept are rejected
by such Operator (a “CSB Channel”).  CSB will grant TVN all rights associated
with this opportunity, and the Parties will share [***], received by TVN with
respect to such CSB Channel.  The Parties agree to negotiate in good faith for
additional such Local Playback Channel opportunities beyond the initial
“channel”.

 

9                                         ECONOMICS

 

Each month, TVN shall earn both (i) [***] and (ii) [***], as each is set forth
below:

 

9.1                                 [***].

 

9.1.1                        [***].  [***].

 

9.1.2                        [***].  [***].

 

9.1.3                        [***].  [***].

 

9.1.4                        Acknowledgement.  It is acknowledged that the [***]
described in this Section 9.1 and in Schedule C are provided as consideration in
part for CSB’s commitments and the overall terms of this Agreement.  [***].

 

9.2                                 [***].  [***].

 

14

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

9.3                                 [***].  [***].

 

9.4                                 Taxes.  All charges are exclusive of
applicable federal, state, and local sales, use, excise, gross receipts, and
other taxes (“Taxes”) that may apply.  Taxes due by Law must be properly
invoiced at the same time as the fees or charges on which such Taxes are based. 
In no event will Taxes include any taxes or tax-like surcharges determined by
TVN’s income, net worth, franchise or property. If CSB provides TVN with a duly
authorized exemption certificate, TVN will exempt CSB in accordance with Law.

 

10                                  PAYMENTS AND REPORTING

 

10.1                           Fees.  TVN shall invoice CSB [***] for the
applicable [***] owed to TVN for services rendered by TVN and other fees
incurred by CSB [***].  CSB shall remit to TVN the invoiced fees on or before
[***] following the date of the invoice from TVN.  TVN may charge CSB and CSB
shall pay interest at the lesser of (i) [***] or (ii) the maximum percentage
allowable under applicable Law, on fees not paid, unless such invoice is subject
to a valid payment dispute.

 

10.2                           [***].

 

10.2.1                  CSB Payments to TVN.  For all applicable Net Revenues
payable to CSB, CSB shall pay [***], on a [***] basis, the appropriate [***],
along with a complete report (the “[***] Report”) detailing the calculation of
[***] for such [***], within [***] following CSB’s actual receipt of the
applicable revenue and/or the applicable reporting information.  The [***]
Report shall include, unless not provided to CSB by an Operator (it being
understood that CSB shall require the Operator provide such information in all
Carriage Agreements with Operators), [***], during the applicable period.  The
[***] Report shall be provided in TVN’s standard reporting format (the
“Affiliate Revenue Report” or “ARR,” as updated from time to time).  TVN may
charge CSB and CSB shall pay interest at the lesser of (i) [***] or (ii) the
maximum percentage allowable under applicable Law, on [***] not paid on time,
unless such invoice is subject to a valid payment dispute.

 

10.2.2                  TVN Payments to CSB.  For all applicable revenues
payable to TVN, TVN shall pay CSB, on a [***] basis, CSB’s applicable share of
such revenues along with a [***] Report (consistent with the format of the ARR)
within [***] following receipt of the applicable revenue and reporting
information. CSB may charge TVN and TVN shall pay interest at the lesser of
(i) [***] or (ii) the maximum percentage allowable under

 

15

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

applicable Law, on [***] not paid on time, unless such invoice is subject to a
valid payment dispute.

 

10.3                           Audit Rights.  Each Party shall keep and
maintain, and require its Operators to keep and maintain, complete and accurate
books and records for determining the [***] owed to each respective Party, as
applicable.  For a period of [***] following each [***] Report, as applicable,
each Party’s books and records specific to the determination of amounts due to
the other Party for that particular month shall be available for inspection and
audit by an independent, nationally recognized, certified accounting firm at the
auditing Party’s expense and at the audited Party’s offices.  Such audit shall
be conducted in accordance with generally accepted accounting principles without
any unusual cost or expense. Any inspection or audit will be conducted no more
than [***] with at least [***] prior written notice to the audited Party, the
scope of which audit shall be specifically limited to items materially relevant
to the economic terms of this Agreement.  Should the audit reveal a discrepancy
of more than [***] of a shortfall in payment by the audited Party to the
auditing Party, then the audited Party shall pay, in addition to paying any
amounts owed to the auditing Party as a result of the discrepancy, the
reasonable expenses associated with such audit.  Notwithstanding the foregoing,
if a Party hereto intends to conduct an examination of the books and records of
an Operator of such Party as the same pertains to the amounts due to the Parties
hereunder, the auditing Party shall give the other Party notice of the auditing
Party’s intention to do so and the other Party shall have the right to
participate in said examination, if permitted by the Operator, provided that the
other Party shall share the costs of such examination with the auditing Party in
proportion to the Parties’ respective recoveries resulting therefrom.  Once a
period has been audited, the auditing Party shall not have the right to audit
the same period again.

 

11                                  PUBLIC ANNOUNCEMENTS

 

The Parties agree to issue a joint press release announcing this Agreement. 
Thereafter, neither Party shall issue a news release concerning this Agreement
without the prior written approval of the other, such approval not to be
unreasonably withheld, conditioned or delayed.  The aforementioned prohibition
shall not be construed as limiting CSB’s right to make public disclosure as may
be required by the United States Securities and Exchange Commission or as
otherwise may be required by applicable Law.

 

12                                  REPRESENTATIONS AND WARRANTIES;
INDEMNIFICATION

 

12.2                           Each Party represents and warrants to the other
Party that (i) such Party has the right to enter into this Agreement and to
perform fully all of its obligations under the Agreement; (ii) there are no
claims, litigation or other proceedings pending or threatened that would
adversely affect the other Party’s rights or interests

 

16

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

hereunder; and (iii) it is under no contractual or other legal obligation that
in any way interferes with its ability to fully, promptly and completely perform
hereunder.

 

12.3                           CSB represents and warrants that it is a
corporation duly organized and validly existing under the Laws of the State of
Colorado.  CSB further represents and warrants that: (i) CSB has the right to
grant the rights hereunder free and clear of any and all claims by any third
party, (ii) it will have obtained at the time of production appropriate releases
from all persons appearing in or providing services in connection with each VOD
Title; (iii) all performers in each VOD Title appearing nude and/or engaging in
any form of sexual conduct will have been older than eighteen (18) years of age;
(iv) each VOD Title will have been produced and records are kept in accordance
with, and each VOD Title contains the appropriate notice required by, The Child
Protection Restoration and Penalties Enhancement Act of 1990, and hereby
certifies that each VOD Title will be in compliance with the labeling
requirements of Sections 2257 and 2257A of Title 18, United States Code and any
amendments thereto; and (v) none of the VOD Titles provided by CSB to TVN under
this Agreement will: (a) be libelous, slanderous, obscene, or defamatory or
illegally indecent; or (b) violate or infringe any civil or property rights,
copyrights (including, without limitation, music synchronization, master
recording, and music performance rights through to the viewer, and dramatic and
non-dramatic music rights), trademark rights, patent rights, rights of privacy,
or other rights of any person or entity; or (c) violate any Law or the closed
captioning requirements of the Authorized Systems.

 

12.4                           CSB hereby agrees to indemnify, defend, and
forever hold harmless TVN, its parents, subsidiaries and related entities, and
the CSB VOD Affiliates, and each of their respective present and former members,
partners, directors, officers, employees, shareholders, agents, successors and
assigns (collectively, the “TVN Indemnitees”) from and against any and all
losses, liabilities, claims, costs, damages and reasonable expenses, including
fines, forfeitures, penalties, reasonable attorneys’ fees, disbursements and
court or administrative costs (collectively, “Liabilities”), incurred as a
result of a third party claim that arises out of (i) any breach by CSB of any
term of this Agreement, including its Schedules, or any warranty, covenant or
representation contained herein by CSB; (ii) the content of the CSB VOD Service,
the CSB Packages, VOD Programs and/or VOD Titles (including music performance
rights through to the viewer), including, without limitation, a third party
claim that the programming content contained in any VOD Program or VOD Title
constitutes an infringement of any copyright or trademark or a violation of a
right of publicity, privacy, or other right of any third party; (iii) CSB’s
failure to comply with all applicable Laws to which it is subject or any other
failure on CSB’s part that causes TVN and any TVN Indemnitee to violate any Law;
(iv) CSB’s failure to have acquired at the pertinent time when all or part of
the VOD Title is made available to TVN or to any CSB VOD Affiliate or to any

 

17

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

subscriber/customer, good title to, and/or each and every property right or
other right necessary for it to satisfy the obligations imposed on it pursuant
to the Agreement; (v) any civil or criminal violations of Law occurring as a
result of the acts or omissions of CSB, and/or (vi) the use of intellectual
property pertaining to encoding or digital video standards, formats, processes
or technology used with respect to the VOD Titles, including without limitation
the exhibition thereof and the end-user transactions for same; and shall
reimburse the TVN Indemnitees for any and all legal, accounting and other fees,
costs and expenses (collectively, “Expenses”) reasonably incurred by any of them
in connection with investigating, mitigating or defending any such Liabilities,
and will pay all damages and costs finally awarded against TVN or any TVN
Indemnitee in any such suit or proceeding or settlement thereof, provided that
TVN (a) promptly notifies CSB in writing of any such suit or proceeding;
provided, however, that any failure to promptly provide such notice shall not
relieve CSB of its obligations hereunder, except to the extent that such delay
has materially prejudiced CSB’s ability to defend such suit or proceeding;
(b) provides CSB with control over the defense or settlement of any such claim
or action (except that CSB shall not, without TVN’s prior written consent,
settle any claim that imposes any (1) equitable remedy against any TVN
Indemnitee, (2) financial obligation for which a TVN Indemnitee is not otherwise
indemnified hereunder, or (3) any other liability or obligation upon any TVN
Indemnitee (including any admission of wrongdoing by any TVN Indemnitee) which
could be reasonably expected to have an adverse effect upon the TVN Indemnitee’s
business, reputation or prospects; and (c) provides reasonable information and
assistance, at CSB’s cost and expense, in the defense or settlement of any such
claim or action.  TVN may participate in any such suit or proceeding through
counsel of its choice at TVN’s own expense, provided that the costs associated
with TVN’s counsel shall not be deemed damages or costs for purposes of CSB’s
indemnity hereunder.  [***].

 

12.5                           TVN represents and warrants that it is not party
to any agreements for transport services for Adult Content VOD titles with any
third party Adult Content providers which contain a “most favored nations”
clause.

 

12.6                           TVN hereby agrees to indemnify, defend, and
forever hold harmless CSB, its parents, subsidiaries and related entities, and
each of their respective present and former members, partners, directors,
officers, employees, shareholders, agents, successors and assigns (collectively,
the “CSB Indemnitees”) from and against any Liabilities incurred as a result of
a third party claim that arises out of any breach by TVN of any term of this
Agreement, including its Schedules, or any warranty, covenant or representation
contained herein by TVN; and shall reimburse the CSB Indemnitees for any and all
Expenses reasonably incurred by any of them in connection with investigating,
mitigating or defending any such Liabilities, and will pay all damages and costs
finally awarded against CSB  or any CSB Indemnitee in any such suit or
proceeding or settlement thereof, provided that CSB (a) promptly notifies TVN in
writing of any such suit or proceeding; provided, however, that any

 

18

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

failure to promptly provide such notice shall not relieve TVN of its obligations
hereunder, except to the extent that such delay has materially prejudiced TVN’s
ability to defend such suit or proceeding; (b) provides TVN with control over
the defense or settlement of any such claim or action (except that TVN shall
not, without CSB’s prior written consent, settle any claim that imposes any
(1) equitable remedy against any CSB Indemnitee, (2) financial obligation for
which a CSB Indemnitee is not otherwise indemnified hereunder, or (3) any other
liability or obligation upon any CSB Indemnitee (including any admission of
wrongdoing by any CSB  Indemnitee) which could be reasonably expected to have an
adverse effect upon the CSB  Indemnitee’s business, reputation or prospects; and
(c) provides reasonable information and assistance, at TVN’s cost and expense,
in the defense or settlement of any such claim or action.  CSB may participate
in any such suit or proceeding through counsel of its choice at CSB’s own
expense, provided that the costs associated with CSB’s counsel shall not be
deemed damages or costs for purposes of TVN’s indemnity hereunder.  [***].

 

12.7                           EXCEPT WITH RESPECT TO THE INDEMNIFICATION AND
CONFIDENTIALITY PROVISIONS SET FORTH IN THIS AGREEMENT, NEITHER PARTY SHALL, FOR
ANY REASON OR UNDER ANY LEGAL THEORY, BE LIABLE FOR ANY
SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OR FOR LOSS OF
PROFITS, REVENUES, DATA OR SERVICES, REGARDLESS OF WHETHER SUCH DAMAGES OR LOSS
WAS FORESEEABLE AND REGARDLESS OF WHETHER SUCH PARTY WAS INFORMED OR HAD DIRECT
OR IMPUTED KNOWLEDGE OF THE POSSIBILITY OF SUCH DAMAGES OR LOSS IN ADVANCE.

 

13                                  INSURANCE REQUIREMENT

 

CSB shall procure and maintain [***], at CSB’s sole expense, the following
insurance coverage from a nationally-recognized insurance carrier and in
accordance with industry standards:  (i) Commercial General Liability insurance
that, at a minimum, covers Premises and Operations, Products and Completed
Operations, Blanket Contractual Liability for both Oral and Written Contracts
and Broad Form Property Damage at liability limits of [***] each occurrence for
Bodily Injury and Property Damage, [***] each occurrence and [***] in the
aggregate for Products and Completed Operations, and [***] policy General
Aggregate; and (ii) Media Perils Liability insurance (Broadcasters’
Liability/Errors and Omissions) that, at a minimum, covers CSB’s media
activities, including production of programming, the VOD Programs and VOD Titles
and all elements thereof and all programming licensed to TVN by CSB pursuant to
this Agreement (including original programming, marketing activities, sales
promotions and other activities), with coverage for, at a minimum, the offenses
of defamation of character or reputation, invasion of privacy, infringement of
trademark, title, slogan, trade name or service mark, infringement of copyright
or misappropriation of ideas, and at a liability limit of [***] in any [***]
policy

 

19

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

period and a maximum self-insured retention of [***].  Each insurance policy
required by this Section 13 shall be endorsed to provide that (a) TVN and the
CSB VOD Affiliates are named as additional insureds, that the proceeds thereof
are payable to TVN and the CSB VOD Affiliates, as the case may be, and that the
policy provides primary and non-contributory coverage to TVN and the CSB VOD
Affiliates, irrespective of any other insurance carried by TVN or any CSB VOD
Affiliate, whether it be primary, excess, contingent or on any other basis;
(b) the insurer waives any rights of subrogation it may have against TVN and/or
any CSB VOD Affiliate; and (c) the policy provides coverage on an “occurrence,”
and not a “claims-made” basis for the Commercial General Liability insurance,
and on a “claims-made” basis for the Media Perils Liability insurance.  CSB
shall provide to TVN standard ACORD certificates of insurance as evidence of
maintenance of all insurance policies required by this Section 13 upon the
execution of the Agreement by CSB.  Such certificates shall indicate that the
pertinent insurance policy shall not be canceled or modified except upon
delivery of [***] prior written notice to TVN and CSB; provided, however, that
CSB shall not make any revisions to any policy that could adversely affect TVN’s
or any CSB VOD Affiliate’s rights pursuant to this Section 13 without TVN’s
prior written consent.  In addition, such certificates shall indicate coverage
for the [***], or CSB shall provide to TVN, [***] prior to the expiration of any
policy, a subsequent certificate of insurance as evidence that the pertinent
insurance continues in full force and effect.

 

14                                  TERM; TERMINATION

 

14.2                           Initial Term.  The initial term of this Agreement
shall be for four (4) years beginning with the Effective Date of this Agreement
(the “Initial Term”).  Further, the Term shall automatically be extended for
additional one (1) year periods (each one year period a “Renewal Term”), unless
written notice of termination is given by either Party at least ninety (90) days
prior to the end of the then current Initial Term or Renewal Term.  The Initial
Term and each Renewal Term are collectively referred to herein as the “Term”.

 

14.3                           Termination and Additional Remedies for Breach. 
Either Party shall have the right to terminate this Agreement by giving written
notice to the other Party if the other Party has materially breached this
Agreement and has failed to cure such breach within [***] of receipt of written
notice thereof specifying the breach (it being understood that cure of a breach
by TVN for failure to timely deliver a VOD Title to an Operator shall be to
effect delivery of such VOD Title as soon as practicable following notice and to
use reasonable efforts to cause the Operator to make available to its
Subscribers such VOD Title for the time period originally contemplated), ,
including pursing its other available rights and remedies at law, in equity or
otherwise.  In the event of termination, TVN shall retain and distribute to the
Authorized Systems, and the Authorized Systems will have the right to continue
to exhibit, any and all VOD Titles in TVN’s possession until the end of each
such VOD Title’s license end date.  Each and all of each Party’s

 

20

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

respective legal rights and remedies provided for in this Agreement shall be
construed as being cumulative, and no one of them shall be deemed to be
exclusive of the others or of any right or remedy allowed by law.  The exercise
by either Party of such rights or remedies hereunder shall not release or
relieve the breaching Party from its performance obligations or liabilities
hereunder.

 

14.4                           Termination for Financial Impairment.  If a Party
(i) makes a general assignment for the benefit of creditors, (ii) has appointed,
voluntarily or involuntarily, any trustee, receiver, to it or a substantial part
of its property, (iii) files, or has filed against it, a voluntary or
involuntary petition in bankruptcy, or (iv) makes any arrangement or otherwise
becomes subject to any proceedings under the bankruptcy, insolvency,
reorganization or similar Laws of the United States or any state, and the Party
fails to have any involuntary proceeding dismissed within ninety (90) days of
service on the Party of notice of such involuntary proceeding, then the other
Party shall have the right at any time thereafter to terminate this Agreement by
giving written notice to such Party.

 

14.5                           Surviving Clauses.  [***], and all provisions of
this Agreement which may reasonably be interpreted or construed as surviving the
expiration or termination of this Agreement, shall survive the expiration or
earlier termination of this Agreement for any reason.

 

14.6                           Obligations Upon Termination.  Upon the
termination of this Agreement, any amounts then due hereunder shall become
immediately due and payable. Upon the expiration or earlier termination of this
Agreement, TVN shall immediately discontinue the delivery of the VOD Titles. 
Not later than [***] after the expiration or earlier termination of this
Agreement, any copies of the VOD Titles in TVN’s possession shall be destroyed
or erased.

 

15                                  CHOICE OF LAW / DISPUTES

 

15.2                           Governing Law.  This Agreement shall be construed
in accordance with applicable federal Laws of the United States of America, and
the Laws of the State of California applicable to contracts entered into and to
be performed therein without regard to principles of conflict of Laws, and
excluding the 1980 United Nations Convention on Contracts for the International
Sale of Goods and any amendments or updates thereto.

 

15.3                           Disputes.  The Parties hereto agree that any
dispute relating to this Agreement will be submitted in writing to a panel of
two persons, one representing TVN and one representing CSB, who shall promptly
meet and confer in an effort to resolve such dispute.  Each representative shall
be identified by notice to the other side and may be changed at any time
thereafter also by notice to the other.  Any unanimous decisions of the
representatives will be final and binding on TVN and

 

21

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

CSB.  In the event the representatives are unable to resolve any dispute within
[***] after submission to them, then either TVN or CSB may then refer such
dispute to arbitration in accordance with Section 15.4 below.

 

15.4                           Arbitration.  Except for an action pursuant to
the provisions of Section 15.7 below, the Parties agree that all disputes that
are not resolved pursuant to the procedure set forth in Section 15.2 above and
which relate to or arise out of this Agreement shall be submitted to arbitration
before a single arbitrator in Los Angeles County in the State of California. 
The arbitration shall be conducted through ADR Services, Inc. (“ADR Services”)
or JAMS in accordance with the applicable ADR Services or JAMS arbitration
rules.  The arbitration shall be heard before a retired federal court judge or
an experienced attorney with experience in or knowledge of the business in which
the Parties are primarily engaged.  The Parties shall select an arbitrator by
mutual agreement through ADR Services or JAMS within thirty (30) days of the
date the demand for arbitration is filed.  If the Parties are unable to agree on
the selection of an arbitrator within such time, the administrator of ADR
Services or JAMS, as the case may be, shall select an independent arbitrator. 
The Parties agree that (a) they shall be entitled to conduct such reasonable
discovery as the arbitrator may allow; (b) except as provided to the contrary in
this Agreement to which this arbitration provision is a part, the arbitrator
shall be entitled to award the full range of relief as would be available to the
prevailing Party in a court of law; (c) the arbitrator shall not have the power
to commit errors of Law or legal reasoning, and the award may be vacated or
corrected on appeal to a court of competent jurisdiction for any such error;
(d) the prevailing Party in any proceeding brought under this paragraph or in
any proceeding brought to enforce an arbitration award hereunder shall be
entitled to its costs and to its reasonable attorneys fees incurred in
connection with the preparation and conduct of any such arbitration and/or any
other proceeding hereunder, and (e) the arbitration shall be final and binding
on all Parties and their respective heirs, executors, administrators, successors
and assigns. Any action to secure judicial confirmation of the arbitration award
may be brought in any state or federal court of competent jurisdiction.

 

15.5                           Court Action.  If any Party to this Agreement
brings an action in a state or federal court to enforce rights hereunder (other
than pursuant to Section 15.7 below), such action shall be barred as a result of
the exclusive remedy provided in Section 15.4 above, and the prevailing Party in
any such action shall be entitled to recover its costs and expenses, including
reasonable attorneys’ fees, incurred in connection with such lawsuit.

 

15.6                           WAIVER OF CERTAIN RIGHTS.  THE PARTIES EACH
ACKNOWLEDGE AND AGREE THAT BY SELECTING ARBITRATION AS THE SOLE AND EXCLUSIVE
REMEDY FOR RESOLVING ALL DISPUTES AMONG THEM, THEY ARE WAIVING THEIR RIGHT TO A
JURY TRIAL TO WHICH THEY MAY OTHERWISE BE ENTITLED.

 

22

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

THE PARTIES HERETO ALSO WAIVE THE RIGHT TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS AGREEMENT.  SERVICE OF PROCESS, SUFFICIENT FOR PERSONAL
JURISDICTION IN ANY ACTION, MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE ADDRESSES FOR THE PARTIES SET FORTH IN SECTION 19
BELOW.

 

15.7                         Prearbitral or Related Awards.  By this Agreement,
the Parties do not intend to deprive any court of its jurisdiction to issue a
prearbitral injunction, prearbitral attachment or other order in aid of
arbitration proceedings and enforcement of the award, including without
limitation, injunctive relief for the protection of intellectual property,
enforcement of Section 16 (Confidentiality) below,  enjoining any other Party in
any action brought by or against a third party with respect to the subject
matter of the arbitration, or filing legal action to compel arbitration or
selection of a neutral arbitrator under the arbitration provisions hereof.

 

16                                  CONFIDENTIALITY

 

The terms and conditions of this Agreement, other than the existence of this
Agreement, shall be kept confidential by the parties hereto and shall not be
disclosed by either Party to any third party except:  (i) as may be required by
any court of competent jurisdiction, governmental agency, Law or regulation (in
such event, the disclosing Party shall notify the other Party and redact to the
extent possible before disclosing the Agreement); (ii) as part of the normal
reporting or review procedure to a Party’s accountants, auditors, agents, legal
counsel, and employees of partners, parent and subsidiary companies or lenders,
potential financing entities or purchasers so long as all such entities and
persons are bound by confidentiality obligations that are no less restrictive
than those contained in this Section 16; (iii) in connection with a sale,
acquisition, merger, joint venture or takeover; provided such third parties
involved in such events are bound by confidentiality obligations that are no
less restrictive than those contained in this Section 16; and (iv) to enforce
any of a Party’s rights pursuant to this Agreement.  The parties recognize and
agree that the nature of the services that TVN provides to CSB hereunder require
TVN to share information and to maintain full and strong communications with
Operators, other [***] Content providers and other participants in the
industry.   To the extent that CSB desires to provide confidential information
to TVN which it does not want TVN to communicate to CSB competitors, CSB shall
clearly indicate which information it wishes to keep confidential by confirmed
email communication or other written means to TVN, in which case TVN shall not
share such confidential information with CSB competitors (and TVN may refuse to
accept such information if it believes that it should not have such
information).   As used herein, “confidential information” shall not include
information which (1) is or becomes generally available to the public other
than  in violation of this confidentiality provision, or (2) is or becomes
available to TVN on a

 

23

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

non-confidential basis from a source which, to the knowledge of TVN, is entitled
to disclose it, or (3) was known to TVN prior to disclosure of such information
by CSB, or (4) is developed by TVN without the benefit of the information
provided by CSB.

 

17                                  INDEPENDENT CONTRACTOR

 

The Parties hereto are independent contractors.  Nothing in this Agreement may
be construed to make the Parties partners or joint venturers,  agents or
fiduciaries of the other, or to make either Party liable for the obligations,
acts or activities of the other.

 

18                                  ASSIGNMENT

 

This Agreement, including both its obligations and benefits, shall inure to the
benefit of and be binding upon the Parties and their respective successors,
transferees and assigns, except that neither this Agreement nor either Party’s
rights or obligations hereunder shall be assigned or transferred by either Party
without the prior written consent of the other Party, such consent not to be
unreasonably withheld, conditioned or delayed; provided, however, no consent
shall be necessary in the event of an assignment to a successor or transferee
entity resulting from a merger, acquisition, consolidation or sale of
substantially all assets by CSB or assignment to an entity under common control
with, controlled by or in control of CSB, unless such successor or transferee is
a material, direct competitor of TVN, in which case TVN’s prior written consent
shall be required.

 

19                                  NOTICES

 

For all administrative and operational matters under this Agreement, notices
shall be given to (i) Josh Rosenblatt on behalf of TVN, and (ii) Bill Mossa on
behalf of CSB, (or such other designee as TVN or CSB may provide, as
applicable).   For all matters intended to have a legal effect with respect to
this Agreement, or to provide financial information, unless otherwise stated
herein, written notices shall be delivered by hand, postage pre-paid mail or
national overnight private mail delivery or by fax or email (with
contemporaneous delivery by one of the foregoing means) to the persons and at
the addresses as set forth below and shall be deemed given upon transmission in
the case of fax or email or otherwise upon delivery.  Either Party may change
its address for receipt of notice to the other Party by delivering written
notice of such change pursuant to this Section.

 

24

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

 

If to TVN:

If to CSB:

 

 

 

 

James P. Riley

Ken Boenish

 

Chief Revenue Officer

President

 

TVN Entertainment Corp.

Colorado Satellite Broadcasting, Inc.

 

15301 Ventura Blvd.

7007 Winchester Circle, Suite 200

 

Building E, Suite 3000

Boulder, CO 80301

 

Sherman Oaks, CA 91403

Fax: 303-444-0848

 

 

ken@noof.com

 

Fax: 818-526-5001

 

 

jriley@tvn.com

 

 

 

 

 

With a copy to:

With a copy to:

 

 

 

 

General Counsel

General Counsel

 

TVN Entertainment Corp.

Colorado Satellite Broadcasting, Inc.

 

15301 Ventura Blvd.

7007 Winchester Circle, Suite 200

 

Building E, Suite 3000

Boulder, CO 80301

 

Sherman Oaks, CA 91403

 

 

 

 

 

Fax: 818-526-5003

Fax: 303-381-2369

 

legal@tvn.com

legal@noof.com

 

 

 

With respect to financial matters:

 

 

 

 

 

If to TVN:

If to CSB:

 

 

 

 

Controller

Chief Financial Officer

 

TVN Entertainment Corp.

Colorado Satellite Broadcasting, Inc.

 

15301 Ventura Blvd.

7007 Winchester Circle, Suite 200

 

Building E, Suite 3000

Boulder, CO 80301

 

Sherman Oaks, CA 91403

 

 

 

Fax: 303-444-0734

 

Fax: 818-526-5007

gwilliams@noof.com

 

finance@tvn.com

 

 

20                                  AMENDMENTS; WAIVER

 

This Agreement may be amended or modified and any term hereof may be waived only
be a written instrument executed by all of the Parties hereto or, in the case of
a waiver, by the Party waiving compliance.  Any waiver by any Party of any
condition, or of the breach of any provision, term, covenant, representation or
warranty contained herein, in any one or more instances, shall not be deemed to
be nor be construed as a further or

 

25

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

continuing waiver of any such condition or of the breach of any other provision,
term, covenant, representation or warranty.

 

21                                  SEVERABILITY

 

The invalidity under applicable Law of any provision of this Agreement shall not
affect the validity of any other provision of this Agreement, and in the event
that any provision hereof would be determined to be invalid or otherwise
illegal, this Agreement shall remain effective and shall be construed in
accordance with its terms as if the invalid, illegal or unenforceable provision
were not contained herein.

 

22                                  FORCE MAJEURE

 

In the event that either Party is unable to perform any of its obligations under
this Agreement (other than each Party’s payment and reporting obligations as set
forth in Sections 9 and 10 above and/or elsewhere as part of this Agreement) or
to enjoy any of its benefits because of the non-operation of facilities
(including any satellite or transponder not owned or controlled by the affected
Party) due to any force majeure event beyond the reasonable control of the
affected Party, such as natural disaster, acts of God, inevitable accident,
fire, lockout, strike or other labor dispute, riot or civil commotion, acts of
terrorism, actions or decrees of governmental bodies, failure of communication
or electrical lines, or any other event beyond such Party’s reasonable control
(a “Force Majeure Event”), the Party who has been so affected shall promptly
give written notice to the other Party and shall use its commercially reasonable
best efforts to resume performance.  Upon receipt of such notice, all
obligations under this Agreement shall be immediately suspended for the duration
of such Force Majeure Event, excluding the obligation to make payment when due.

 

23                                  CAPTIONS; HEADINGS; SCHEDULES

 

The captions and headings are inserted in this Agreement for convenience only,
and shall in no event be deemed to define, limit or describe the scope or intent
of this Agreement, or of any provision hereof, nor in any way affect the
interpretation of this Agreement.  All references to Schedules contained in this
Agreement refer to the Schedules attached to this Agreement, which Schedules are
incorporated into this Agreement where referenced in this Agreement.

 

24                                  NO INFERENCE AGAINST AUTHOR

 

TVN and CSB each acknowledge and agree that this Agreement was fully negotiated
by the Parties and, therefore, no provision of this Agreement shall be
interpreted against any Party because such Party or its legal representative
drafted such provision.

 

26

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

25                             ENTIRE AGREEMENT

 

 

This Agreement contains the entire understanding of the Parties relating to the
subject matter hereof and  supersedes all Prior Agreements, which Prior
Agreements shall be deemed terminated as of the Effective Date of this
Agreement.

 

This Agreement is duly executed as of the date first written above when signed
by the authorized representatives of CSB and TVN, respectively.

 

 

 

Agreed to and Accepted by:

 

Agreed to and Accepted by:

 

 

 

 

 

COLORADO SATELLITE
BROADCASTING, INC.

 

TVN ENTERTAINMENT
CORPORATION

 

 

 

 

 

 

 

 

 

/s/ Ken Boenish

 

/s/ James P. Riley

 

Name: Ken Boenish
Title: President

 

James P. Riley
Chief Revenue Officer

 

27

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

SCHEDULE A

Authorized Systems

 

[Full list available via PRI]

 

28

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

SCHEDULE B

Standard Services

 

TVN’s Standard VOD Distribution Services include the following:

 

[***].

 

29

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

SCHEDULE C

OTHER SERVICE FEES

 

[***].

 

30

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

SCHEDULE D

Pre-Existing Licensing Relationships

 

[***].

 

31

--------------------------------------------------------------------------------